Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between STARWOOD HOTELS &
RESORTS WORLDWIDE, INC., a Maryland corporation (the “Company”), and ADAM M.
ARON (“Executive”), and is dated June 17, 2015 and is effective as of
February 14, 2015.

WHEREAS, the Company wishes to employ Executive, and Executive wishes to be
employed by the Company on the terms and conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE 1:

EMPLOYMENT AND DUTIES

1.1 Employment; Effective Date. The Company agrees to employ Executive and
Executive agrees to be employed by the Company on an interim basis, beginning as
of February 14, 2015 (the “Effective Date”) and continuing for the period of
time set forth in Article 2 of this Agreement, subject to the terms and
conditions of this Agreement.

1.2 Position. From and after the Effective Date, the Company shall employ
Executive in the position of Chief Executive Officer, or in such other position
as the parties mutually may agree. The Executive acknowledges that his
employment will be subject to all policies and practices of the Company as may
currently exist or as may be reasonably curtailed, modified or implemented from
time to time. As Chief Executive Officer, Executive shall be the senior-most
executive officer of the Company, reporting directly to the Board, with the
duties, responsibilities and authority customarily associated with and
consistent with such position.

1.3 Duties and Services. Executive agrees to serve in the position referred to
in Article 1.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time.

1.4 Executive Obligations. Executive shall devote his full business time,
attention and best efforts to the performance of his duties under this Agreement
and shall not engage in any other business activities except with the prior
written approval of the Board; provided, however, that Executive may engage in
other activities that do not conflict with or interfere with the performance of
his duties and responsibilities hereunder, including, without limitation,
(a) investing his assets and funds, so long as the business of any such entity
in which he shall make his investments shall not be in direct competition with
that of the Company (except that Executive may invest in an entity in
competition with the Company if its stock is listed for trading on a national
stock exchange or traded in the over-the-counter market and Executive’s holdings
have an original cost less than $5,000,000 and represent less than five percent
of its outstanding stock) and (b) being involved in educational, civic and
charitable activities which do not unreasonably interfere with the services to
be rendered by Executive hereunder. It is acknowledged and agreed that Executive
may not serve during the Term (as defined in Section 2) as a director of more
than one public company board without the prior written approval of the Board.
It is acknowledged and agreed that Executive may continue to service as a
director of



--------------------------------------------------------------------------------

Norwegian Cruise Lines Holdings, Ltd. and to continue to fulfill his obligations
relating to such directorship.

ARTICLE 2:

TERM AND TERMINATION OF EMPLOYMENT

2.1 Term. Unless sooner terminated, the term of this Agreement shall commence on
the Effective Date and shall end on the first anniversary of the effective date
of this Agreement (the “Term”). It is understood and agreed that Executive’s
appointment is intended to be on an interim basis.

2.2 Company’s Right to Terminate.

(a) Notwithstanding the provisions of Article 2.1 and 4.1, the Company shall
have the right to terminate Executive’s employment under this Agreement at any
time for any of the following reasons:

(i) upon Executive’s death;

(ii) upon Executive’s becoming incapacitated for a period of at least 180 days
by accident, sickness or other circumstance which renders him mentally or
physically incapable of performing the essential functions of the duties and
services required of him hereunder, with or without reasonable accommodation, on
a full-time basis during such period;

(iii) for Cause;

(iv) without Cause, which shall include the termination of his employment due to
the Company’s appointment of a successor Chief Executive Officer (other than
Executive).

(b) As used in this Agreement, the term “Cause” shall mean any one or more of
the following: (i) fraud, misappropriation, embezzlement, or sexual (or other
forms of) harassment in connection with Executive’s duties for the Company or
any affiliate; (ii) the Executive’s (A) intentional misconduct in connection
with the Company’ business, (B) refusal to follow the reasonable directions of
the Company or (C) breach of the terms of this Agreement, provided that the
Company shall notify the Executive of the acts deemed to constitute such
intentional misconduct, refusal or breach in writing and Executive shall be
given a 30 day period from receipt of such notice in which to cure such
misconduct, refusal or breach; (iii) a conviction or plea of guilty or nolo
contendere to a felony (other than one arising from the operation of a motor
vehicle that does not involve an accident involving injury to a third party);
(iv) engaging in an act of gross negligence in connection with the Company’s
business (which term shall not include good faith business judgments made in the
normal course of the Executive’s duties); or (v) the Executive’s failure to
observe and comply with material Company’s policies, codes and/or Executive’s
covenants contained in this Agreement, including, but not limited to,
Executive’s confidentiality, non-competition and non-solicitation obligations.

2.3 Executive’s Right to Terminate. Notwithstanding the provisions of Article
2.1, Executive shall have the right to terminate his employment under this
Agreement as follows:

 

2



--------------------------------------------------------------------------------

(a) for “Good Reason”, which shall mean, without Executive’s consent, (i) a
reduction in the Executive’s Base Salary or Target Bonus as provided for under
this Agreement; (ii) a substantial and material reduction or elimination of any
benefits to which Executive is entitled as provided for under this Agreement or
the failure to pay or provide for the compensation and benefits provided for
under this Agreement as and when due; (iii) a substantial and material reduction
in Executive’s responsibilities or a requirement that Executive report to an
officer or employee rather than directly to the Board; or (iv) the Company’s
headquarters are relocated more than 25 miles from its current location in
Stamford, Connecticut. Notwithstanding the foregoing, “Good Reason” shall not
include an act which is cured by the Company within 30 days after receipt by the
Company of written notice from Executive identifying in reasonable detail the
acts or failures allegedly constituting Good Reason hereunder, provided further
that if Executive does not deliver to the Company a written notice of
termination within the 60 day period after Executive has knowledge that an event
constituting Good Reason has occurred, such event will no longer constitute Good
Reason. If the Company has failed to cure the event within the 30 day cure
period, Executive’s resignation must be effective not more than 30 days after
the end of the cure period.

(b) without Good Reason, in the sole discretion of Executive.

2.4 Notice of Termination. If the Company or Executive desires to terminate
Executive’s employment hereunder at any time prior to expiration of the Term as
provided above in this Article 2, it or he shall do so by giving no less than
15 days written notice to the other party that it or he has elected to terminate
Executive’s employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.

ARTICLE 3:

COMPENSATION AND BENEFITS

3.1 Base Salary. Commencing on the Effective Date, during the period of this
Agreement, Executive shall receive an annual base salary (“Base Salary”) equal
to $1,000,000 per annum, which Base Salary shall be pro rated for any partial
service years under the Agreement. Executive’s annual Base Salary shall be paid
in equal installments in accordance with the Company’s standard policy regarding
payment of compensation to executives but no less frequently than semi-monthly.
Executive shall not be eligible to receive any compensation for his services as
a member of the Company’s Board of Directors during the Term of the Agreement.
Upon his resignation or removal as Chief Executive Officer of the Company,
Executive shall, unless requested otherwise by the Company’s Board of Directors,
continue to serve on the Board of Directors and his compensation as a Director
of the Company shall resume as of the date of such resignation or removal.

3.2 Annual Incentive Program, Restricted Stock Awards and Stock Option Grants.

(a) Annual Incentive Plan. During the Term, Executive also shall be eligible to
earn cash incentive compensation (“Bonus”) that is conditioned upon attainment
of target performance requirements that will be established by the Board. For
2015, Executive’s Bonus shall be determined based on the Company’s achievement
of the EBITDA and EPS targets established by

 

3



--------------------------------------------------------------------------------

the Board for Senior Executives under the Annual Incentive Plan for Certain
Executives (“AIP”) The “Target Bonus” for each calendar year during the Term for
which Executive shall be eligible shall be $2,000,000, with the Target Bonus for
any partial year of service pro rated to reflect the portion of the year in
which Executive served as Chief Executive Officer under this Agreement.
Executive’s maximum bonus eligibility under the AIP for 2015 shall be $3,000,000
Executive acknowledges and agrees his Bonus opportunity is subject to the terms
and conditions of the AIP and shall be subject to complete negative discretion
by the Board in terms of the amount of payment and, to the extent earned, will
be paid according to the regular AIP payout schedule. Any annual Bonus shall not
be deemed earned by Executive until the Company has determined his entitlement
to any such Bonus in accordance with the AIP, Company practice and the terms of
this Agreement.

(b) Long Term Incentive Compensation. Executive shall be eligible to receive a
restricted stock award covering shares of the Company’s Common Stock (the
“Restricted Shares”) based on the Board’s assessment of the performance of the
Executive and the Company during 2015. The award will be granted on or about
February 28, 2016 under the terms of the Starwood Hotels & Resorts Worldwide,
Inc. 2013 Long-Term Incentive Compensation Plan (such plan, or any successor
thereto, the “2013 LTIP Plan”) and the standard form of executive award
agreement thereunder. The number of Restricted Shares to be subject to the grant
will be determined by dividing $5,500,000 by the price of the shares of Common
Stock at the close of business on February 13, 2015. The Restricted Shares will
be subject to customary time-based vesting conditions. Except as set forth in
Article 4.1 to the contrary, if Executive ceases to remain Chief Executive
Officer but otherwise continues as an employee or member of the Board of
Directors, the Restricted Shares will remain outstanding in accordance with
their terms, with vesting continuing on the basis of service as an employee or
director.

3.3 Vacation and Sick Leave. During each year of his employment, Executive shall
be entitled to vacation and sick leave benefits under the Company’s policies
equal to the maximum available to any Company senior executive, determined
without regard to the period of service that might otherwise be necessary to
entitle Executive to such vacation or sick leave under standard Company policy.

3.4 Other Benefits.

(a) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
senior executive employees generally, during the Term of the Agreement, the
Company shall reimburse Executive for, or pay on behalf of Executive, reasonable
and appropriate expenses incurred by Executive for business-related purposes,
including reasonable dues and fees to industry and professional organizations,
reasonable costs of entertainment and business development and business-related
travel, including but not limited to travel away from the Company’s headquarters
in Stamford, Connecticut to other locations on locations on Company business.
The Executive shall be entitled to use first-class travel accommodations for
such business-related travel.

(b) Temporary Housing Allowance. The Company shall provide temporary furnished
housing in or around the New York/Connecticut area during the Term of the
Agreement, which may include accommodations at the Company’s hotels.

 

4



--------------------------------------------------------------------------------

(c) Driver and Car Service. During the term of this Agreement, the Company will
provide Executive the use of a driver and car service in Connecticut for
business purposes.

(d) Company Aircraft. The Company may make available to Executive a
Company-owned, leased, chartered or fractional private aircraft for
business-related travel. The use by Executive of any Company aircraft shall at
all times be subject to Company policies and procedures and to the availability
of such aircraft.

(e) Other Benefits. The Executive shall be eligible to participate in all other
benefits, including the Company 401(k), medical, dental and disability plans, as
may be provided by the Company to other Executive employees from time to time
pursuant to the terms and conditions of such benefit plans, programs and/or
policies. Except as set forth herein, Executive shall not be entitled to receive
any other benefits during the Term, unless expressly provided for and agreed to
by the Company. The Company shall not be obligated to institute, maintain, or
refrain from changing, amending or discontinuing any benefit plan or program of
the Company, so long as changes are similarly applicable to other senior
executive employees.

3.5 Withholding. The Base Salary and all other payments, grants and awards to
Executive for his services to the Company shall be subject to all withholding
and deductions required by federal, state or other law (including those
authorized by Executive but not otherwise required by law), including but not
limited to state, federal and local income taxes, unemployment tax, Medicare and
FICA, together with such deductions as Executive may from time to time
specifically authorize under any employee benefit program which may be adopted
by the Company for the benefit of its senior executives or Executive.

ARTICLE 4:

EFFECT OF TERMINATION ON COMPENSATION

4.1 Payments Upon Termination.

(a) Termination Due to Death or Disability. Upon the termination of Executive’s
employment due to death or permanent disability under Article 2.2(a)(i) or
2.2(a)(ii) of this Agreement, Executive or his legal representatives shall be
entitled to receive Base Salary through the date of termination, any accrued,
unused vacation pay and other benefits that may be owed in accordance with the
Company’s polices or any other benefits which may be owed in accordance with
applicable law (“the Accrued Benefits”). In addition, as severance, Executive
will receive:

(i) the greater of:

(A) the sum of three (3) months of Base Salary plus a pro rated portion of
Target Bonus for the year of termination (based on time served as Chief
Executive Officer in the year of termination), and

(B) the sum of the amounts determined under Article 4.1(b)(i) and (ii) below;

with such greater amount payable on the 60th day following the termination; and

 

5



--------------------------------------------------------------------------------

(ii) (x) to the extent the Company has not yet granted the Restricted Shares,
the Board will grant all of the Restricted Shares as soon as practicable after
the amount is determined by the Board pursuant to Article 3.2 (b) (but in no
event later than March 1, 2016) and (y) all Restricted Shares that remain
outstanding and unvested on the date of termination as well as those granted
pursuant to clause (x) above shall immediately and fully vest as of the date of
termination.

(b) Termination Without Cause or Resignation for Good Reason – no Change in
Control. Upon the termination of Executive’s employment under this Agreement by
the Company without Cause under Article 2.2(a)(iv) of this Agreement, or by
Executive for Good Reason under Article 2.3(a) of this Agreement, Executive
shall be entitled to the Accrued Benefits. In addition, as severance, the
Executive will receive:

(i) if the termination occurs prior to November 14, 2015, a lump sum payment
equal to the pro-rated Base Salary that would have been earned from the actual
termination date through November 14, 2015, with such amount payable on the 60th
day following the termination;

(ii) a portion of the Target Bonus for the year of termination calculated as
follows, with such amount payable as soon as practicable after such amount is
determined by the Board pursuant to Article 3.2 (a) but in no event later than
March 1, 2016:

(A) if the termination occurs on or after November 14, 2015, a pro rated portion
of Target Bonus for the year of termination (based on time served as Chief
Executive Officer in the year of termination), and

(B) if the termination occurs prior to November 14, 2015, a pro rated portion of
Target Bonus for the year of termination (based on time served as Chief
Executive Officer in the year of termination but using November 14, 2015 as the
date of termination for purposes of the proration calculation; and

(iii) to the extent the Company has not yet granted the Restricted Shares, the
Board will grant the Restricted Shares as soon as practicable after such amount
is determined by the Board pursuant to Article 3.2 (b) (but in no event later
than March 1, 2016) determined as follows:

(A) if the termination occurs on or after November 14, 2015, the Board shall
grant a pro rata portion of the Restricted Shares as the Eligible Award, based
on the portion of 2015 during which Executive service as Chief Executive Officer
of the Company and

(B) if the termination occurs prior to November 14, 2015, the Board shall grant
75% of the Restricted Shares as the Eligible Award.

If the Executive’s employment is terminated in accordance with this Section
4.1(b) prior to the grant of Restricted Shares under Section 3.2(b), , on or
prior to March 1, 2016, the Board shall determine the amount of Restricted
Shares Executive would have been entitled to pursuant to Article 3.2(b) had he
served as Chief Executive Officer of the Company for the full performance

 

6



--------------------------------------------------------------------------------

measuring period and such amount shall be pro rated pursuant to clause (A) or
(B) above as applicable.

(c) Termination For Cause or Resignation without Good Reason. Upon the
termination of Executive’s employment under this Agreement for Cause under
Article 2.2(a)(iii) of this Agreement, or by Executive without Good Reason under
Article 2.3(b) of this Agreement, Executive shall be entitled to receive only
the Accrued Benefits. Executive shall not be entitled to receive severance or
any compensation or other benefits after the last date of employment with the
Company, other than payouts of accrued vested balances (if any) under the
Company’s retirement plans.

(d) Termination Without Cause or Resignation for Good Reason Following a Change
in Control. If a Change in Control occurs on or prior to February 15, 2016, upon
the termination of Executive’s employment without Cause under Article 2.2(a)(iv)
of this Agreement or Executive’s Resignation for Good Reason, Executive will be
entitled to receive the Accrued Benefits. In addition, as severance, Executive
shall be entitled to receive (i) the balance of the Base Salary he would have
received had he continued to have been employed by the Company through
February 14, 2016 and (ii) an amount equal to his full Target Bonus without
proration, with such aggregate severance to be paid within 60 days after such
termination (or such Change in Control whichever occurs later). In addition the
amount of Restricted Shares to which Executive would have been entitled under
Article 3.2(b) shall be immediately awarded, assuming for this purpose that the
full $5,500,000 of Restricted Shares would have been awarded pursuant to Article
3.2(b), and all of Executive’s Restricted Shares shall immediately vest. Any
amounts payable pursuant to the Article 4.1(d) shall be paid net of any amounts
previously paid to Executive pursuant to Article 4.1(b).

(e) As used in this Agreement, “Change in Control” has the same meaning as in
the 2013 LTIP Plan as of the Effective Date.

(f) The parties agree that the payments and benefits provided in Article 4 of
this Agreement shall be Executive’s sole and exclusive monetary remedy under
this Agreement upon a termination Executive’s employment by the Company, whether
the termination occurs in connection with the expiration and non-renewal of the
Term or at any other time. Any such payments shall not be reduced or limited by
amounts Executive might earn or be able to earn from other employment or
ventures. 

4.2 Conditions of Payment. With the exception of the Accrued Benefits, all other
payments and benefits due to Executive under the payment provisions of Article
4.1 and Article 4.3 of this Agreement shall be contingent upon execution by
Executive (or Executive’s beneficiary or estate) and the Company of an effective
mutual general release of all claims arising out of the Agreement or Executive’s
employment by the Company hereunder, to the maximum extent permitted by law,
releasing the Executive, his beneficiaries or estate and the Company, its
affiliates and its current and former stockholders, directors, employees and
agents of all claims. The form of release is attached hereto as Exhibit 4.2
(adjusted as necessary to conform to then existing legal requirements). The
release must become effective not later than the 60th day following the
termination.

 

7



--------------------------------------------------------------------------------

4.3 Vesting of Restricted Stock Under Certain Circumstances. From and after the
date at which Executive ceases to be the Chief Executive Officer of the Company,
if Executive is not subsequently renominated for election to the Company’s Board
of Directors or not reelected to the Board of Directors (other than at the
request of the Executive not to be so renominated or upon Executive’s refusal to
serve), (i) any shares or Restricted Stock to which Executive is entitled under
the applicable provisions of this Article 4(a) or (b) shall be immediately
awarded and (ii) all of Executive’s then outstanding and unvested Restricted
Shares shall immediately vest as of the date of the Company’s proxy statement
(in the case of a failure to renominate the Executive) or the date of the
Company’s annual shareholder’s meeting (in the case of Executive’s failure to be
reelected).

4.4 Better After Tax Treatment. If any payment or benefit that Executive would
receive from the Company or otherwise in connection with a Change in Control or
other similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the US Internal Revenue Code (the “Code”),
and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment will be equal to
the Reduced Amount. The “Reduced Amount” will be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax, or (y) the largest portion, up to and including the total, of
the Payment, whichever amount ((x) or (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a Reduced
Amount will give rise to the greater after tax benefit, the reduction in the
Payments will occur in the following order: (a) reduction of cash payments;
(b) cancellation of accelerated vesting of equity awards other than stock
options; (c) cancellation of accelerated vesting of stock options; and
(d) reduction of other benefits. Within any such category of payments and
benefits (that is, (a), (b), (c) or (d)), a reduction will occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Code Section 409A and then with respect to amounts that are. If acceleration of
compensation from equity awards is to be reduced, such acceleration of vesting
will be canceled, subject to the immediately preceding sentence, in the reverse
order of the date of grant.

4.5 Compliance with Securities Laws. If the Company determines that the grant of
Restricted Stock to Executive pursuant to Article 4.2 (b) or (d) would not be in
compliance with applicable Securities Laws, the Company may, at its option elect
to pay executive the cash value of the Restricted Stock that would otherwise
have been subject to the applicable grant in lieu of making the actual grant of
shares.

ARTICLE 5:

REPRESENTATIONS AND WARRANTIES;

NON-COMPETE AND NON-SOLICITATION

5.1 Representations and Warranties.

 

8



--------------------------------------------------------------------------------

(a) Representation and Warranty of Executive. Executive hereby represents and
warrants to the Company that he is not aware of any presently existing fact,
circumstance or event (including, but without limitation, any health condition
or legal constraint) which is not known to the Company which would preclude or
restrict him from providing to the Company the services contemplated by this
Agreement, or which would give rise to any breach of any term or provision
hereof, or which could otherwise result in the termination of his employment
hereunder for Cause (as such term is herein defined).

(b) Representation and Warranty of the Company. The Company hereby represents
and warrants to Executive that (i) it is not aware of any fact, circumstance or
event which is not known to Executive which would give rise to any breach of any
term or provision of this Agreement, or which would form the basis for any claim
or allegation that Executive’s employment hereunder could be terminated for
Cause hereunder; and (ii) it has received all authorizations and has taken all
actions, necessary or appropriate for the due execution, delivery and
performance of this Agreement, and all restricted stock units described in
Article 3.

5.2 Non-Compete and Non-Solicitation.

(a) General. Executive acknowledges that in the course of Executive’s employment
with the Company the Executive will become familiar with trade secrets and other
confidential information concerning the Company and its subsidiaries and that
Executive’s services will be of special, unique and extraordinary value to the
Company and its subsidiaries.

(b) Noncompetition. Executive agrees that until February 14, 2016, the Executive
shall not in any manner, directly or indirectly, whether as an officer,
director, employee, investor, consultant or otherwise, whether for his own
account or for the account of any other person, engage or be engaged, or assist
any other person, firm, corporation or enterprise engaging or being engaged in
any business (a “Competing Business”) in which Executive was involved or had
knowledge was being conducted or planned by the Company or any of its
subsidiaries, as of the termination of Executive’s employment, in any geographic
area in which the Company or any of its subsidiaries is then conducting such
business.

(c) Nonsolicitation. Executive agrees that during the period of Executive’s
employment with the Company and for a period of one year thereafter (the
“Restricted Period”), Executive shall not in any manner, directly or indirectly,
whether for his own account or for the account of any other person or entity
(other than the Company), assist, solicit, induce or encourage, or attempt to
assist, solicit, induce, or encourage, any employee of the Company or its
affiliates, or any person who was such an employee at any time during the twelve
(12) month period preceding the Executive’s termination of employment with the
Company or its affiliates, or otherwise persuade, induce or encourage, or
attempt to persuade, induce or encourage any such person or consultant to the
Company to terminate his, her or its relationship with the Company.

(d) Exceptions. Nothing in this Article 5.2 shall prohibit Executive from being
(i) a stockholder in a mutual fund or a diversified investment company; (ii) an
owner of not more than five percent of the outstanding stock of any class of a
corporation whose securities are publicly traded so long as Executive has no
active participation in the business of such corporation; and (iii) an owner of
any single asset hotels.

 

9



--------------------------------------------------------------------------------

(e) Reformation. If, at any time of enforcement of this Article 5.2, an
Arbitrator or a court of with jurisdiction holds that the restrictions stated
herein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the Arbitrator shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law. This Agreement shall
not authorize an Arbitrator or Court to increase or broaden any of the
restrictions in this Article 5.2.

5.3 Confidentiality. Executive shall not, at any time during the Term or
thereafter, make use of or disclose, directly or indirectly, any (i) trade
secret or other confidential or secret information of the Company or of any of
its subsidiaries or (ii) other technical, business, proprietary or financial
information of the Company or of any of its subsidiaries not available to the
public generally or to the competitors of the Company or to the competitors of
any of its subsidiaries (“Confidential Information”), except to the extent that
such Confidential Information (a) becomes a matter of public record or is
published in a newspaper, magazine or other periodical or on electronic or other
media available to the general public, other than as a result of any act or
omission of Executive, or (b) is required to be disclosed by any law, regulation
or order of any court or regulatory commission, department or agency, provided
that Executive gives prompt notice of such requirement to the Company to enable
the Company to seek an appropriate protective order. Promptly following the end
of the Term, Executive shall surrender to the Company all records, memoranda,
notes, plans, reports, computer tapes and software and other documents and data
which constitute Confidential Information which Executive may then possess or
have under Executive’s control (together with all copies thereof), unless
Executive is reappointed to the Board of Directors and has a right in such role
to have access to the Confidential Information.

5.4 Intellectual Property. Executive shall not, at any time, have or claim any
right, title or interest in any trade name, patent, trademark, copyright, trade
secret, intellectual property, methodologies, technologies or other similar
rights relating to the Company’s business (collectively, “Intellectual
Property”) belonging to the Company or any of its affiliates and shall not have
or claim any right, title or interest in or to any material or matter of any
kind prepared for or used in connection with the business or promotion of the
Company or any of its affiliates, whether produced, prepared or published in
whole or in part by Executive or by the Company or any of its affiliates. All
Intellectual Property that is conceived, devised, made, developed or perfected
by Executive, alone or with others, during Executive’s employment that is
related in any way to the Company’s or any of its affiliates’ business or is
devised, made, developed or perfected utilizing equipment or facilities of the
Company or its affiliates shall be promptly disclosed to the Board, are works
for hire and become the sole, absolute and exclusive property of the Company. If
and to the extent that any of such Intellectual Property should be determined
for any reason not to be a work for hire, Executive hereby assigns to the
Company all of Executive’s right, title and interest in and to such Intellectual
Property. At the reasonable request and expense of the Company but without
charge to the Company, whether during or at any time after Executive’s
employment with the Company, Executive shall cooperate fully with the Company
and its affiliates in the securing of any trade name, patent, trademark,
copyright or intellectual property protection or other similar rights in the
United States and in foreign countries, including without limitation, the
execution and delivery of assignments, patent applications and other documents
or papers.

 

10



--------------------------------------------------------------------------------

5.5 Enforcement. The parties hereto agree that the Company and its subsidiaries
would be damaged irreparably in the event that any provision of Articles 5.2,
5.3 or 5.4 of this Agreement were not performed in accordance with its terms or
were otherwise breached and that money damages would be an inadequate remedy for
any such nonperformance or breach. Accordingly, the Company and its successors
and permitted assigns shall be entitled, in addition to other rights and
remedies existing in their favor, to seek an injunction or injunctions to
prevent any breach or threatened breach of any of such provisions and to enforce
such provisions specifically (without posting a bond or other security).
Executive agrees that Executive will submit to the personal jurisdiction of the
courts of the State of Connecticut in any action by the Company to enforce an
arbitration award against Executive or to obtain interim injunctive or other
relief pending an arbitration decision.

ARTICLE 6:

ARBITRATION

6.1 Arbitration. In the event of any controversy, dispute or claim arising out
of or related to this Agreement or Executive’s employment by the Company, the
parties shall negotiate in good faith in an attempt to reach a mutually
acceptable settlement of such dispute. If negotiations in good faith do not
result in a settlement of any such controversy, dispute or claim, it shall,
except as otherwise provided for herein be finally settled by expedited
arbitration conducted by a single arbitrator selected as hereinafter provided
(the “Arbitrator”) in accordance with the National Rules of the American
Arbitration Association (“National Rules”), subject to the following (the
parties hereby agreeing that, notwithstanding the provisions of Rule 1 of the
National Rules, in the event that there is a conflict between the provisions of
the National Rules and the provisions of this Agreement, the provisions of this
Agreement shall control):

(a) The Arbitrator shall be determined from a list of names of five impartial
arbitrators each of whom shall be an attorney experienced in arbitration matters
concerning executive employment disputes, supplied by the AAA chosen by
Executive and the Company each in turn striking a name from the list until one
name remains (with the Company being the first to strike a name).

(b) The expenses of the arbitration shall be borne by the Company; and the
Company shall bear its own legal fees and expenses and pay, at least monthly,
all of Executive’s legal fees and expenses incurred in connection with such
arbitration, except that Executive shall have to reimburse the Company for his
legal fees and expenses if the arbitrator finds that Executive brought an action
in bad faith.

(c) The Arbitrator shall determine whether and to what extent any party shall be
entitled to damages under this Agreement; provided that no party shall be
entitled to punitive or consequential damages (including, in the case of the
Company, any claim for alleged lost profits or other damages that would have
been avoided had Executive remained an employee), and each party waives all such
rights, if any.

(d) The Arbitrator shall not have the power to add to nor modify any of the
terms or conditions of this Agreement. The Arbitrator’s decision shall not go
beyond what is necessary for the interpretation and application of the
provision(s) of this Agreement in respect of the issue

 

11



--------------------------------------------------------------------------------

before the Arbitrator. The Arbitrator shall not substitute his or her judgment
for that of the parties in the exercise of rights granted or retained by this
Agreement. The Arbitrator’s award or other permitted remedy, if any, and the
decision shall be based upon the issue as drafted and submitted by the
respective parties and the relevant and competent evidence adduced at the
hearing.

(e) The Arbitrator shall have the authority to award any remedy or relief
(including provisional remedies and relief) that a court of competent
jurisdiction could order or grant. The Arbitrator’s written decision shall be
rendered within sixty days of the closing of the hearing. The decision reached
by the Arbitrator shall be final and binding upon the parties as to the matter
in dispute. To the extent that the relief or remedy granted by the Arbitrator is
relief or remedy on which a court could enter judgment, a judgment upon the
award rendered by the Arbitrator shall be entered in any court having
jurisdiction thereof (unless in the case of an award of damages, the full amount
of the award is paid within 10 days of its determination by the Arbitrator).
Otherwise, the award shall be binding on the parties in connection with their
continuing performances of this Agreement and, in any subsequent arbitral or
judicial proceedings between the parties.

(f) The arbitration shall take place in New York, New York.

(g) The arbitration and all filing, testimony, documents and information
relating to or presented during the arbitration proceeding shall be disclosed
exclusively for the purpose of facilitating the arbitration process and in any
court proceeding relating to the arbitration, and for no other purpose, and
shall be deemed to be information subject to the confidentiality provisions of
this Agreement.

(h) The parties shall continue performing their respective obligations under
this Agreement notwithstanding the existence of a dispute while the dispute is
being resolved unless and until such obligations are terminated or expire in
accordance with the provisions hereof.

(i) The parties may obtain a pre-hearing exchange of information including
depositions, interrogatories, production of documents, exchange of summaries of
testimony or exchange of statements of position, and the Arbitrator shall limit
such disclosure to avoid unnecessary burden to the parties and shall schedule
promptly all discovery and other procedural steps and otherwise assume case
management initiative and control to effect an efficient and expeditious
resolution of the dispute. At any oral hearing of evidence in connection with an
arbitration proceeding, each party and its counsel shall have the right to
examine its witness and to cross-examine the witnesses of the other party. No
testimony of any witness, or any evidence, shall be introduced by affidavit,
except as the parties otherwise agree in writing.

(j) Notwithstanding the dispute resolution procedures contained in this
Article 6.1, either party may apply to any court sitting in Fairfield County,
Connecticut (i) to enforce this agreement to arbitrate, (ii) to seek provisional
injunctive relief so as to maintain the status quo until the arbitration award
is rendered or the dispute is otherwise resolved, (iii) to confirm any
arbitration award, or (iv) to challenge or vacate any final judgment, award or
decision of the Arbitrator that does not comport with the express provisions of
this Article 6.

 

12



--------------------------------------------------------------------------------

ARTICLE 7:

MISCELLANEOUS

7.1 Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to the Secretary of the Company,
with a copy to the Company’s General Counsel, at the Company’s principal
executive office, and if to Executive, to his address on the books of the
Company (or to such other address as the Company or Executive may give to the
other in writing for purposes of notice hereunder).

All notices, requests or other communications required or permitted by this
Agreement shall be made in writing either (a) by personal delivery to the party
entitled thereto, (b) by mailing via certified mail, postage prepaid, return
receipt requested, in the United States mails to the last known address of the
party entitled thereto, (c) by reputable overnight courier service, or (d) by
facsimile or electronic mail with confirmation or receipt. The notice, request
or other communication shall be deemed to be received upon actual receipt by the
party entitled thereto; provided, however, that if a notice, request or other
communication is received after regular business hours, it shall be deemed to be
received on the next succeeding business day of the Company.

7.2 Applicable Law. This contract is entered into under, and shall be governed
for all purposes by, the laws of the State of New York.

7.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6 Headings. The Article headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

7.7 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.8 Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, including without limitation any
person, association or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. The
Company shall require any such successor to the Company to expressly assume, in
writing, satisfaction in form and substance to Executive all of the

 

13



--------------------------------------------------------------------------------

Company’s obligations to Executive hereunder and otherwise. Except as provided
in the preceding sentences, this Agreement and the rights and obligations of the
parties hereunder are personal, and neither this Agreement nor any right,
benefit or obligation of either party hereto shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party.

7.9 Entire Agreement. Any modification of this Agreement shall be effective only
if it is in writing and signed by the party to be charged.

7.10 Deemed Resignations. Except as provided in the last sentence of this
paragraph with respect to service on the Company’s Board of Directors, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of the Company and each affiliate of the Company, and
from the board of directors or any similar governing body of any corporation,
trust, limited liability company or other entity in which the Company or any
affiliate holds an equity interest and with respect to which board or similar
governing body Executive serves as the Company’s or such affiliate’s designee or
other representative. Executive shall cooperate with the Company and execute all
such formal resignations and other documents as the Company may reasonably
request in furtherance of the foregoing. Upon any termination of Executive’s
employment hereunder (unless termination shall be for Cause), Executive agrees
to continue to serve on the Company’s Board of Directors, subject to the
Company’s customary procedures and requirements of Board membership, including
nomination and election. In the event that Executive’s employment is terminated
as a result of the hiring of a permanent Chief Executive Officer, Executive
shall not be required to offer to resign from the Company’s board of Directors
even if otherwise required by the Company’s customary procedures or policies.

7.11 409A.

(a) It is intended that all of the benefits and payments under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions. If not so exempt,
this Agreement, and any definitions hereunder, will be construed in a manner
that complies with Code Section 409A. In no event will the Company be liable to
Executive for or with respect to any taxes, penalties or interest which may be
imposed upon Executive pursuant to Code Section 409A.

(b) Each payment and benefit described in this Agreement will be treated as a
right to a series of separate payments as set forth in Treasury Regulations
Section 1.409A-2(b)(2)(iii).

(c) A termination of employment has the same meaning as a “separation from
service” within the meaning of Treasury Regulations Section 1.409A-1(h). If any
payment or benefit due to Executive from the Company or any of its affiliates on
a separation from service or termination of employment constitutes a “deferral
of compensation” subject to Code Section 409A (a “409A Payment”), then if on the
date of Executive’s separation from service, Executive is a “specified
employee,” as such term is defined in Treasury Regulations Section 1.409A-1(i),
as determined from time to time by the Company, then such 409A Payment will not
be made to Executive until the earliest of (i) the date that is six (6) months
and one day after Executive’s separation from service; (ii) the date of his
death; or (iii) such earlier date that payment can be

 

14



--------------------------------------------------------------------------------

made without violating Code Section 409A. The 409A Payments that would otherwise
be made during such period will be aggregated and paid in one lump sum, without
interest, on the first business day following the earliest date determined by
the prior sentence, and the balance of the 409A Payments, if any, will be paid
in accordance with the applicable original payment schedule.

(d) The amount of taxable reimbursable expenses incurred, and the amount of
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. If a taxable expense or benefit could be incurred in either of two
calendar years, and is not otherwise exempt under Treasury Regulations
Section 1.409A-1(b)(4), payment will be made in the later year. All taxable
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any taxable reimbursement be paid after the last day of the calendar
year following the calendar year in which the expense was incurred. Neither the
right to reimbursement nor the in-kind benefits provided are subject to
liquidation or exchanges for other benefits.

7.12 Indemnification.

(a) In addition to any additional benefits provided under applicable state law,
as a Director and officer of the company, Executive shall be entitled to the
benefits of: (1) those provisions of the Articles of Incorporation of the
Company, as amended, and of the by-laws of the Company as amended, which provide
for indemnification of officers and Directors of the Company (and no such
provision shall be amended in any way to limit or reduce the extent of
indemnification available to Executive as an officer of the Company), (ii) the
Indemnification Agreement between the Company and Executive (the
‘Indemnification Agreement”).

(b) The rights of Executive under such indemnification obligations shall survive
the termination of this Agreement and be applicable for so long as Executive may
be subject to any claim, demand, liability, cost or expense, which the
indemnification obligations referred to in this Article 7.11 are intended to
protect and indemnify him against.

(c) The Company shall, at no cost to Executive, use its reasonable best efforts
to at all times include Executive, during the term of Executive’s employment
hereunder and for so long thereafter as Executive may be subject to any such
claim, as an insured under any directors’ and officers’ liability insurance
policy maintained by the Company, which policy shall provide such coverage in
such amounts as the Board shall deem appropriate for coverage for all directors
and officers of the Company.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and Executive has signed this Agreement as of the day
and year first above written.

 

STARWOOD HOTELS & RESORTS

WORLDWIDE, INC., a Maryland corporation

By: /s/ Kenneth S. Siegel Name: Kenneth S. Siegel

Its: Chief Administrative Officer and General

Counsel

EXECUTIVE June 17, 2015 /s/ Adam M. Aron Adam M. Aron

 

16



--------------------------------------------------------------------------------

Employment Agreement effective as of February 2015

between Executive

and

Starwood Hotels & Resorts Worldwide, Inc.

GENERAL RELEASE

This General Release (this “Release”) is executed by Adam M. Aron (“Executive”)
pursuant to Article 4.2 of the Employment Agreement between Starwood Hotels &
Resorts Worldwide, Inc. dated June 17, 2015 and effective as of February 14,
2015 (the “Employment Agreement”).

WHEREAS, Executive’s employment with the Company has terminated;

WHEREAS, the Company and Executive intend that the terms and conditions of the
Employment Agreement and this Release shall govern all issues relating to
Executive’s employment and termination of employment with the Company;

WHEREAS, Executive has been given the opportunity to consider this Release for
21 [45] days;

WHEREAS, the Company hereby advises Executive in writing to consult with an
attorney before signing this Release;

WHEREAS, Executive acknowledges that the separation benefits to be provided to
Executive under the Employment Agreement are sufficient to support this Release;
and constitutes consideration to which Executive would not otherwise be
entitled;

WHEREAS, Executive understands that the Company regards the representations by
Executive in the Employment Agreement and this Release as material and that the
Company is relying upon such representations in paying amounts to Executive
pursuant to the Employment Agreement.

EXECUTIVE THEREFORE AGREES AS FOLLOWS:

1. Executive’s employment with the Company terminated on             , and
Executive has and will receive the payments and benefits set forth in
Article 4.1 of the Employment Agreement in accordance with the terms and subject
to the conditions thereof.

2. Executive, on behalf of himself and anyone claiming through him, hereby
agrees, except to the extent such right may not be waived by law, not to sue the
Company or any of its divisions, subsidiaries, affiliates or other related
entities (whether or not such entities are wholly owned) or any of the past,
present or future directors, officers, administrators, trustees, fiduciaries,
employees, agents, and attorneys or any of such other entities, or the
predecessors, successors or assigns of any of them (hereinafter referred to as
the “Released Parties”). Executive agrees to and hereby does release and
discharge, fully, finally and forever, the Released Parties from any and all
claims, causes of action, lawsuits, liabilities, debts, accounts, covenants,
contracts, controversies, agreements, promises, sums of money, damages,
judgments and demands of any

 

17



--------------------------------------------------------------------------------

nature whatsoever, in law or in equity, both known and unknown, asserted or not
asserted, foreseen or unforeseen, which Executive ever had or may presently have
against any of the Released Parties arising from the beginning of time up to the
time Executive signs this Release, including, without limitation, all matters in
any way related to the Employment Agreement, Executive’s employment by the
Company or any of its subsidiaries or affiliates, the terms and conditions
thereof, any failure to promote Executive and the termination or cessation of
Executive’s employment with the Company or any of its subsidiaries or
affiliates, and including, without limitation, any and all claims arising under
the Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act
of 1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act
(the “ADEA”), the Older Workers’ Benefit Protection Act, the Family and Medical
Leave Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act of 1974, the Genetic Information Nondiscrimination Act, the New
York State Human Rights Law (Executive Law Art. 15, Sec. 290 et seq.) or any
other federal, state, local or foreign statute, regulation, ordinance or order,
or pursuant to any common law doctrine; provided, however, that nothing
contained in this Release shall apply to, or release the Company from, any
obligation of the Company contained in Articles 4 and 7.12 of the Employment
Agreement or any vested benefit pursuant to any employee benefit plan of the
Company, and this Agreement does not waive rights or claims that arise after the
time Executive signs it below. The consideration offered in the Employment
Agreement is accepted by Executive as being in full accord, satisfaction,
compromise and settlement of any and all such claims or potential claims, and
Executive expressly agrees that he is not entitled to, and shall not receive,
any further recovery of any kind from the Company or any of the other Released
Parties, and that in the event of any further proceedings whatsoever based upon
any matter released herein, neither the Company nor any of the other Released
Parties shall have any further monetary or other obligation of any kind to
Executive, including any obligation for any costs, expenses or attorneys’ fees
incurred by or on behalf of Executive. Executive agrees that he has no present
or future right to employment with the Company or any of the other Released
Parties and that he will not apply for or otherwise seek employment with any of
them.

The “covenant not to sue” contained in the first sentence above does not prevent
or prohibit Executive from filing any administrative complaint or charge against
the Released Parties with any federal, state, or local agency, including for
instance, the U.S. Equal Employment Opportunity Commission or the U.S.
Department of Labor, but Executive understands that by signing this Agreement,
he will have no right to recover monetary damages or obtain individual relief of
any kind in such proceeding with respect to claims released or waived by this
Agreement. Similarly, the “covenant not to sue” does not prevent Executive from
seeking a judicial determination of the validity of his release of claims under
the ADEA.

3. Executive expressly represents and warrants that he is the sole owner of the
actual and alleged claims, demands, rights, causes of action and other matters
that are released herein; that the same have not been transferred or assigned or
caused to be transferred or assigned to any other person, firm, corporation or
other legal entity; and that he has the full right and power to grant, execute
and deliver the general release, undertakings and agreements contained herein.

4. Executive agrees not to engage in any act or to make any statement (written
or oral), directly or indirectly, that is intended, or may reasonably be
expected, to harm the reputation, business or operations of the Company, its
customers, its employees, officers,

 

18



--------------------------------------------------------------------------------

or directors, except that this Section shall not apply to any statements
Executive is required to make by reason of law, regulation, or any judicial or
other similar proceeding or order.

The Company shall not authorize any of its employees, officers, directors or
agents to make any statement to any person or entity that is intended, or may
reasonably be expected, to harm the reputation of Executive, except that this
Section shall not apply to any statements made for legitimate business purposes
or required to be made by reason of law, regulation, or any judicial or other
similar proceeding or order.

5. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, EXECUTIVE EXPRESSLY
ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, THAT HE FULLY UNDERSTANDS
ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS RELEASE, THAT HE HAS BEEN ADVISED THAT HE HAS 21 [45]
DAYS WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND THAT HE
INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS FOLLOWING THE
DATE OF HIS EXECUTION OF THIS RELEASE, EXECUTIVE SHALL HAVE THE RIGHT TO REVOKE
THE RELEASE OF CLAIMS UNDER THE ADEA BY SERVING WITHIN SUCH PERIOD WRITTEN
NOTICE OF REVOCATION IN THE MANNER PROVIDED IN ARTICLE 7.1 OF THE EMPLOYMENT
AGREEMENT. IF EXECUTIVE EXERCISES HIS RIGHTS UNDER THE PRECEDING SENTENCE, HE
SHALL NOT BE ENTITLED TO RECEIVE THE AMOUNT PAYABLE TO HIM PURSUANT TO ARTICLE
4.1 OF THE EMPLOYMENT AGREEMENT OTHER THAN (a) HIS ACCRUED BENEFITS, AND
(b) $10,000, WHICH EXECUTIVE ACKNOWLEDGES IS ADEQUATE CONSIDERATION TO SUPPORT
THE RELEASE OF HIS NON-ADEA CLAIMS. THIS AGREEMENT WILL BE EFFECTIVE, WITH
RESPECT TO ADEA CLAIMS, ON THE EIGHTH DAY AFTER IT IS SIGNED BY EXECUTIVE, AND
WITH RESPECT TO OTHER CLAIMS, AT THE TIME IT IS SIGNED BY EXECUTIVE.

6. The Employment Agreement and this Release constitute the entire understanding
between the parties. Executive has not relied on any oral statements that are
not included in the Employment Agreement or this Release.

7. This Release shall be construed, interpreted and applied in accordance with
the internal laws of the State of Connecticut without regard to the principle of
conflicts of laws.

8. In the event that any provision of this Release should be held to be invalid
or unenforceable, each and all of the other provisions of this Release shall
remain in full force and effect, and such provision that is found to be invalid
or unenforceable shall be modified as necessary to permit this Release to be
upheld and enforced to the maximum extent permitted by law.

9. This Release inures to the benefit of the Company and its successors and
assigns.

10. In the event of any dispute or controversy arising under this Release,
Article 6 of the Employment Agreement shall be applicable.

 

19



--------------------------------------------------------------------------------

Date:                     , 20        . EXECUTIVE

 

 

20